Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claims 1-6, 8-12, and 14/16 as obvious over 35 U.S.C. 103 in view of Lee et al., Brandt et al., Lopa et al. and Francis is withdrawn in view of the claim amendments in the Response of June 8, 2022.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Annals Academy Med, 2012) in view of Brandt et al. (Clinical Orthopaedics, 2001), Lopa et al. (European Cell Mat., 2014), Francis (Cytotech, 2010) and Bruder et al. (U.S. Patent No. 6,355,239).
The claims are directed to compositions and kits for treating articular cartilage defects that consist of a therapeutically effective amount of fat-derived mesenchymal progenitor cells, human serum albumin, sodium hyaluronate, and water.
Lee et al. teach use of mesenchymal stem (“progenitor”) cells (MSCs) in conjunction with hyaluronic acid for cartilage repair of the human knee (Title); Lee et al. specifically teach injection of bone-marrow derived MSCs which are stored in autologous serum (which inherently contains human serum albumin), followed by injection of hyaluronic acid (Synvisc®, hylan G-F 20). (p. 512-513, “Operative Protocol (Study Group)”).
Lee et al. does not teach water in the composition.  Lee et al. teach hyaluronic acid, not the closely related sodium hyaluronate; and teach MSCs are bone-marrow derived, not fat-derived. Lee et al. does not teach a composition having the cells and hyaluronic acid together.
With respect to the obviousness of combining the cells and hyaluronate into a single composition, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). MPEP 2144.06, I.
Bruder et al. teach MSCs can be administered alone or in a pharmaceutical composition that contains a pharmaceutically acceptable carrier, such as saline, buffered saline, dextrose or water.  (col. 6, ll. 23-31); that infused compositions can be dispensed with pharmaceutical grade water or saline (col. 6, ll. 44-47); and injected compositions can be mixed with water or saline prior to injection.  (col. 6, ll. 47-50).  
Brandt et al. teach using sodium hyaluronate for intraarticular knee injection in patients with osteoarthritis is effective and clinically well tolerated. (Title, Abstract). Brandt et al. teach that hyaluronic acid preparations have been previously been used in intraarticular treatment. (p. 131, 1% col., 1° full para.).
Lopa et al. teach that fat-derived mesenchymal stem cells isolated from different areas (infrapatellar fat pad) (IFP) and knee subcutaneous adipose tissue (ASC) possess specific features, despite having similar cell surface markers, that make them preferable for cartilage- based treatments. (Abstract). More specifically, Lopa et al. teach that while both cell types displayed cell surface markers typical of mesenchymal stem cells (CD90+/CD73+/CD29+ and CD45-), IFP-MSCs had higher amounts of glycosaminoglycans, making them a superior choice when chondrogenic potential is desired. (whole article, specifically pg. 304, 1st full para.)
Lee et al. teaches a composition having 10 million cells in 2 mL of the patient’s own serum, but does not teach a composition or kit where human serum albumin is 0.5-2% or where the volume ratio of sodium hyaluronate to human serum albumin (HSA) is 2-5:1.
Francis teaches that albumin is present in serum at a level of about 50 mg/mL and that it makes up about 60% of total protein in serum. (p. 2, 1st col., 2nd full para.). 
Francis teaches that recombinant HSA at 5 mg/mL (0.5%) is a more reliable and better medium component than BSA, supports differentiation of stem cells and can be associated with improved functionality of stem cells in culture, and the high cost is offset by the benefits when used in tissue engineering and stem cell therapy. (p. 11; pg. 12-13, “Concluding Remarks”).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the composition taught by Lee et al. to substitute both fat-derived MSCs and sodium hyaluronate and to include water because it would have been obvious to substitute one known element for another to obtain predictable results. Substituting sodium hyaluronate as taught by Brandt et al. for the hyaluronic acid taught by Lee et al. would have led to predictable results with a reasonable expectation of success because Brandt et al. explicitly teach that different hyaluronic acid-based preparations have been used in intraarticular injections and conduct their evaluation with a specific sodium hyaluronate product, concluding that the product is effective and well-tolerated. Substituting fat-derived MSCs as taught by Lopa et al. for the bone marrow derived MSCs taught by Lee et al. would have led to predictable results with a reasonable expectation of success because Lopa et al. teach that while MSCs possess similar cell surface marker profiles (identifying them as MSCs), MSCs derived from fat, and more specifically IFP-MSCs demonstrate increased capacity for chondrogenic differentiation, an attribute desired when treating intra-articular joints.  Including water in the composition would have been an obvious modification as Bruder et al. teach inclusion of water in compositions containing therapeutic MSCs.
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the composition of Lee et al. to incorporate HSA at 0.5- 2% and at a volume ratio with sodium hyaluronate to 2-4:1 and to have combined the fat-derived mesenchymal progenitor cells, human serum albumin, sodium hyaluronate and water because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Substituting HSA at 0.5-2% or higher (as taught by Franicis) in place of the autologous serum used by Lee et al. would have led to predictable results with a reasonable expectation of success because Francis teaches that HSA is used in products associated with stem cells, is a better choice than FBS and may improve stem cell functionality and viability. Decreasing the percentage of HSA from that found in the patient’s serum would have been an obvious modification, as Francis teach that use of HSA increases the cost of the product, so starting at a lower percentage and then adjusting by adding more if needed would have been undertaken as a cost-saving measure.  
Increasing the percentage of sodium hyaluronate in the composition (or provided in a kit) and thus, arriving at a composition in the claim volume ratio would have been obvious as Brandt et al. teach that the concentration of hyaluronate in the synovial fluid of patients with knee osteoarthritis is lower than that of normal synovial fluid (pg. 131, 1st col., 1st full para.); therefore if not constrained to choose a commercial preparation, increasing the concentration of sodium hyaluronate (enabling a site-specific increase in concentration upon injection) might provide additional therapeutic significance.
With respect to claims 2, 3, 10 and 11, Lee et al. teach using flow cytometry to confirm cultured cells are mesenchymal stem cells (CD90+, CD34-) and culturing the cells to determine culture plate adherence. While Lee et al. does not explicitly teach the purity of the MSCs they use, the methods taught by Lee et al. could be implemented until the claimed MSC purity parameters were met. Additionally, Lopa et al. teach that presence of fat-derived MSC cell surface biomarkers (CD29+/CD73+/CD90+) and absence of other stem cell biomarkers (CD45-) is merely a starting point for selecting a specific fat-derived MSC population that is therapeutically maximized. (Abstract); as such, it is routine for those in the art to purify and/or enrich MSC cell populations to achieve the desired level of concentration of desired cell type (MSCs in the present case) and to eliminate non-desired cells.
With respect to claim 4, Lee et al. teach 10 million cells were ready for injection (pg. 513, 1% col., 3 full para.) and 2 million cells/cm2 were used (pg. 513, 2" col, top partial para.), rendering obvious making a composition having between 2 and 10 million (10°) cells in it.
With respect to claims 5 and 12, as evidenced by Kyurkchiev et al., it is known that mesenchymal stem cells secrete cytokines, such as TGF-B and VEGF (Title, pg. 551, Table 1; pg. 557-558 “Transforming Growth Factor Beta”). Applicants have not provided any indication, either as claimed or in their original disclosure, that the cytokine profile of claim 12 is specific to a particular type of fat-derived MSC, so it is assumed that the cytokine profile of a purified, fat- derived MSC would meet this limitation.
With respect to claim 7, Bruder et al. teach that mesenchymal stem cells are routinely packaged in unit dosage form, (para. [0030]).  Offering the MSC composition in unit dosage form (as taught by Bruder et al.) would have led to predictable results with a reasonable expectation of success because Bruder et al. teach that this is a standard format for packaged MSCs; while Bruder et al. does not teach a specific volume, it would have been obvious for the volume to be 4 mL or less because Bruder et al. indicates that the cells can be provided for intravenous administration as an ampoule. (para. [0030)).
With respect to claim 9, it would have been obvious to have used a solution of sodium hyaluronate concentrated at 15-25 wt%, as Brandt et al. uses a commercial preparation with a lower percentage, but teach that the concentration of hyaluronate in the synovial fluid of patients with knee osteoarthritis is lower than that of normal synovial fluid (pg. 131, 15 col., 1% full para.); therefore if not constrained to choose a commercial preparation, increasing
the concentration of sodium hyaluronate (thereby, enabling a site-specific increase in concentration upon injection) might provide additional therapeutic significance.
With respect to claim 14, Lee et al. (as modified by the secondary references) teach that the composition is the active ingredient.
Response to Arguments
Applicant's arguments filed Sept, 8, 2022 have been fully considered but they are not persuasive.
Applicants assert that the essence of Francis’s teaching is using albumin in cell culture media to culture stem cells in vitro not combining albumin and cells for in vivo  administration.  
In response to this argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Francis reference is cited to demonstrate that albumin is present in serum.  Whether in vivo or in vitro, serum albumin is known to provide a supportive medium for cells, as Francis uses it in vitro and Lee teaches the in vivo use of autologous human serum – which inherently contains human serum albumin.  Furthermore, in vitro culture medium is generally intended to reproduce the environment cells naturally grow in – the body.  The substances that are present in the culture medium that the albumin interacts with are the same as those found in an organism, where serum albumin is part of the blood.  As explained by Francis, “Albumin has been widely used in cell culture over the last few decades as a component in serum free media, mainly due to its role as an important carrier of ‘serum-derived’ substances that support mammalian cell growth. These include lipids, amino acids, hormones, peptides, metals and other undefined low molecular weight molecules.” (pg. 12, 2nd col.).  (emphasis added).  Given that Francis recognizes that albumin is used in vitro to mimic its role in vivo (carrier of serum derived substances), and Lee teaches that serum can be injected with the stem cells and the cells are being injected into a body (which already has “serum-derived substances” present), a person of ordinary skill in the art would see this as a reasonable substitution for the autologous serum taught by Lee.   
Applicants assert that a skilled artisan would not have been motivated to increase the concentration of sodium hyaluronate to the claimed range, as Brandt teaches 15 mg/mLs  and the concentration present in a healthy knee is 10 mg/mL.
This is not persuasive because Brandt et al. teach that the concentration of hyaluronate in the synovial fluid of patients with knee osteoarthritis is lower than that of normal synovial fluid (pg. 131, 1st col., 1st full para.); therefore, increasing the concentration of sodium hyaluronate (enabling a site-specific increase in concentration upon injection) to increase the average hyaluronate in the area to that of a healthy person would have been an obvious and routine choice.
Applicants assert that Lee only discloses separate compositions of bone-marrow derived MSCs and hyaluronic acid.  
It is not disputed that Lee teaches administration of MSCs, followed by administration of hyaluronic acid.  As noted above, it is well-settled law that it is prima facie obvious to combine two compositions (cells and hyaluronate) each taught by the prior to be useful for the same purpose to form a single composition.   In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). MPEP 2144.06, I.
For at least these reasons, applicants’ arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1631